Opinion
Per Curiam,
The issues raised by tbe petitioner were considered and decided by this Court when, on direct appeal, it affirmed her conviction. Commonwealth v. Campbell, 196 Pa. Superior Ct. 380, 175 A. 2d 324 (1961). Both tbe Supreme Court of Pennsylvania and tbe Supreme Court of tbe United States refused to review our decision in that case. Allocatur refused, 196 Pa. Superior Ct. xxx (1961), certiorari denied, 371 U.S. 901 (1962).
In United States ex rel. Campbell v. Rundle, 327 F. 2d 153 (1964), tbe United States Court of Appeals for tbe Third Circuit, while affirming tbe District Court’s denial of Campbell’s subsequent petition for a writ of habeas corpus because be bad not exhausted tbe remedies available to him in tbe courts of Pennsylvania, took occasion to say that tbe search warrant was invalid. It did not, however, comment upon tbe Pennsylvania rule that if tbe issue of tbe invalidity of tbe search and seizure is not raised by pretrial motion or at tbe trial, it is waived. Commonwealth v. Puntari, 198 Pa. Superior Ct. 70, 181 A. 2d 719 (1962), allocatur refused, 198 Pa. Superior Ct. xxviii (1962), certiorari denied, 372 U.S. 708 (1963). We find in tbe notes of testimony no objections to, or motions to strike, the evidence now complained of, and no motion to suppress it was made prior to tbe trial.
Affirmed.